917 F.2d 424
54 Fair Empl.Prac.Cas.  688,55 Empl. Prac. Dec. P 40,378,5 Indiv.Empl.Rts.Cas.  1664Joan SHEEHAN, Formerly known as Joan Wycoff, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 88-15120.
United States Court of Appeals,Ninth Circuit.
Nov. 6, 1990.

Before BROWNING, PREGERSON and THOMPSON, Circuit Judges.

ORDER

1
The opinion filed February 16, 1990 is amended as follows:  (1) add the following footnote after "(citations omitted)."  on line 12, 896 F.2d 1168, 1174:


2
Our decision reviewing the scope of FTCA coverage in this case does not conflict with the cases from other circuits cited by the government in its petition for rehearing.  Each of those cases denies review of the Secretary's decisions in circumstances where "coverage in and of itself" is the issue.  See Grijalva v. United States, 781 F.2d 472 (5th Cir.1986) (whether injury occurred while employee was at work);  Heilman v. United States, 731 F.2d 1104 (3d Cir.1984) (whether injury occurred while plaintiff was Navy employee);  DiPippa v. United States, 687 F.2d 14 (3d Cir.1982) (whether injury was work-related);  Gill v. United States, 641 F.2d 195 (5th Cir.1981) (same).


3
and (2) strike the final paragraph on 896 F.2d at 1174 beginning "Moreover, we have jurisdiction...."


4
With this amendment, the panel has voted to deny appellee's petition for rehearing and to reject the suggestion for rehearing en banc.


5
The full court has been advised of the suggestion for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc.  (Fed.R.App.P. 35.)


6
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.